AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                               MAR~ 8 ?019
                                    UNITED STATES DISTRICT Co




           JESUS ALFREDO ZETINO-SALAZAR                                Case Number:          19CR0751-DMS

                                                                    Erik Bruner CJA
                                                                    Defendant's Attorney
USM Number                        83147298
D -
THE DEFENDANT:
[:gJ pleaded guilty to couot(s)      1 of the Information

D was fouod guilty on couot(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such couot(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Natnre of Offense                                                                Number(s)
8USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                            I




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)      ~~~~~~~~~~~~~~
                                                              is          dismissed on the motion of the United States.

       Assessment: $100.00 ordered waived.


D      JVTA Assessment*:$
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
[:gJNo fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 28 2019
                                                                    Date oflmposition of Sentence



                                                                    HON. Dana         . abraw
                                                                    UNITED STATES DISTRICT JUDGE
'
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

    DEFENDANT:                JESUS ALFREDO ZETINO-SALAZAR                                             Judgment - Page 2 of 2
    CASE NUMBER:              19CR0751-DMS

                                                     IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    TIME SERVED (103 Days).




    D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant must surrender to the United States Marshal for this district:
          D     at - - - - - - - - A.M.
          D     as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D     on or before
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR0751-DMS
